Citation Nr: 0804868	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  03-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington




THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus, with peripheral neuropathy and erectile 
dysfunction.  

2.  Entitlement to service connection for claimed ulcerative 
colitis.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in August 2004 
and December 2006 for further development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of diabetes mellitus during service or for many 
years thereafter.  

2.  The veteran is not shown to have been exposed to 
herbicides while serving in Korea during active service.  

3.  The veteran currently is not shown to have diabetes 
mellitus that is due to Agent Orange exposure or any other 
event or incident in his period of active service.  

4.  The veteran is not shown to have manifested complaints or 
findings of ulcerative colitis during service or for several 
years thereafter.  

5.  The currently demonstrated ulcerative colitis is not 
shown to be due to any event or incident of the veteran's 
period of active service.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by 
diabetes mellitus due to disease or injury that was incurred 
in or aggravated by service; nor may it be presumed to have 
been incurred therein; nor may it be presumed to have 
incurred therein or to be due to Agent Orange exposure 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The veteran's disability manifested by ulcerative colitis 
is not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties and Applicable Regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in November 2001, December 2004, and April 2007 
letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  


Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed March 2002 rating decision.  
However, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  Moreover, the RO readjudicated the appeal in April 
2006 and September 2007 Supplemental Statements of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the April 2007 VCAA letter the RO notified the veteran of 
the evidence necessary to establish both disability ratings 
and effective dates in compliance with these requirements.  
Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including diabetes mellitus, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


II.  Factual Background

The Board has reviewed the veteran's service treatment 
records and observes that they are negative for any 
complaints or findings pertaining to diabetes mellitus or 
ulcerative colitis.  

The earliest evidence of record of ulcerative colitis is a 
November 1976 record which indicates an "abdominal pain."  
A subsequent record dated in 1977 indicated the veteran had 
rectal bleeding at times.  In June 1977, the veteran was 
diagnosed with colitis.  

A May 2001 private treatment record reported the veteran had 
diabetes mellitus that had been fairly easy to control.  He 
began having very significant swings in blood glucose levels.  
The private physician opined that the diabetes mellitus would 
predictably get worse, unless meticulously managed.  

During a January 2002 VA examination, the veteran reported 
being stationed near the Demilitarized Zone (DMZ) during his 
time in Korea.  He had been diagnosed with diabetes in 1997.  
The examiner also recorded the veteran's history of 
ulcerative colitis.  

The veteran was diagnosed with diabetes mellitus with 
probable Agent Orange exposure in Korea.  The veteran was 
also diagnosed with ulcerative colitis, long-standing, with 
daily crampy abdominal pain and diarrhea, and flare-ups every 
two or three months.  

During a December 2005 VA examination, the veteran reported 
that he had active service in Korea.  The examiner was unable 
to find documentation that the veteran served in the DMZ.  
Further, the veteran did not have any recollection of any 
actual Agent Orange exposure.  

The veteran asserted that, because he put on a lot of weight 
and developed other medical conditions after discharge from 
the military, he must have had some exposure in service.  

The examiner also noted the veteran's history of ulcerative 
colitis.  The examiner observed the June 1970 separation 
report of medical history indicated that he had no history of 
stomach, liver, or intestinal trouble or of frequent 
indigestion or piles or rectal disease.  The examiner was 
unable to find any evidence that the veteran had the onset of 
the colitis in service or within one year thereafter.  

On examination, the veteran was noted to be obese.  The 
veteran's body mass index was at the top end in the moderate 
obesity category, just on the border with the morbid obesity 
category.  

The veteran's diagnosed diabetes mellitus was confirmed.  The 
examiner opined that the veteran's diabetes mellitus was most 
probably secondary to his obesity.  In that regard, the 
examiner noted that obesity was a very strong risk factor for 
the development of diabetes.  

Further, the examiner noted there was no indication from the 
record that the veteran had actual exposure to Agent Orange.  
Therefore, the examiner concluded there was a less than 50 
percent probability that the veteran's diabetes mellitus was 
secondary to Agent Orange and a greater than 50 percent 
probability that his diabetes was related to his obesity.  

The veteran's diagnosed ulcerative colitis was also 
confirmed.  The examiner noted no complaints or findings of 
symptoms related to colitis either during service or within a 
year thereafter.  The examiner concluded there was no way to 
link the condition to the veteran's time in service.  The 
examiner opined it was a less than 50 percent probability 
that the ulcerative colitis had its onset in service or 
within a year thereafter.  


A.	Diabetes Mellitus

The veteran has asserted that his diabetes mellitus is due to 
exposure to Agent Orange.  If a veteran was exposed to an 
herbicide agent during military service, diabetes mellitus 
shall be service-connected even though there is no record of 
such disease during military service. 38 C.F.R. § 3.309(e).  

Exposure to herbicides is presumed if a veteran served in the 
Republic of Vietnam during the qualifying period. 38 C.F.R. 
§§ 3.307(a)(6), 3.313.  In this case the veteran does not 
assert, and the evidence does not show, that he served in the 
Republic of Vietnam at any time during his military service.  

The veteran asserts that he was exposed to Agent Orange 
during his service in Korea.  

Agent Orange is documented to have been used in the DMZ in 
Korea during the period April 1968 to July 1969; however, the 
46th Transportation Company (46th Trans Co) is not among the 
units identified as having been exposed during that period.  

In this regard, the Board notes unit research shows that the 
46th Trans Co primarily provided medium truck cargo support 
for port clearance from the port of Inchon, Korea to the 8th 
Army Depots and Supply points.  The 46th Trans Co also 
conducted unit training for all U.S. and KATUSA personnel.  
The unit was relocated to Wolni-de Island, Inchon Korea;  
there was no documentation that the unit operated near the 
DMZ.  

As there is no documentation that the veteran served in the 
DMZ, the Board cannot presume exposure as claimed.  
Accordingly, the veteran's claim will only be addressed on a 
direct service connection basis in this decision.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As noted, the veteran's service treatment records are 
entirely negative for complaints of, or treatment for, 
diabetes mellitus during service.  Subsequent to service, 
medical records indicate the veteran was first diagnosed with 
diabetes in 1997.  

Although the January 2002 VA examination diagnosed diabetes 
mellitus with probable Agent Orange exposure in Korea, there 
is no indication such opinion was offered after thorough 
review of the claims file.  See Miller v. West, 11 Vet. App. 
345, 348 (1998).  In this regard, the basis for this opinion 
was not adequately explained.  

By contrast, in the December 2005 VA examination, the 
examiner indicated that the entire claims file was reviewed 
in conjunction with the examination.  Based on a review of 
the claims file and the examination findings, the examiner 
diagnosed diabetes mellitus and opined that there was a 
greater than 50 percent probability that the veteran's 
diabetes was related to his obesity.  

In this regard, the VA examiner explained obesity was a very 
strong risk factor for the development of diabetes.  Further, 
the examiner noted there was no indication from the record 
that the veteran had actual exposure to Agent Orange.  Thus, 
the Board finds the December 2005 VA examination more 
probative than the January 2002 VA examination.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

The only other evidence of record supporting the veteran's 
claim is his own various lay statements in which he reported 
that he was exposed to Agent Orange as a part of the 46th 
Trans Co that provided support to units in the DMZ.  However, 
there was no documentation the veteran's unit served in the 
DMZ.  Further, in the December 2005 VA examination, the 
veteran had no recollection of any actual Agent Orange 
exposure.  

In any event, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, 
thus his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim of service connection for diabetes mellitus.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal must be denied.  


B.	Ulcerative Colitis

As noted above the veteran's service treatment records are 
entirely negative for complaints of, or treatment for, 
ulcerative colitis during service or within a year 
thereafter.  Subsequently the veteran was diagnosed with 
colitis in June 1977.  

During the January 2002 VA examination, the veteran was 
diagnosed with ulcerative colitis; however, the examiner did 
not offer an opinion as to the etiology of the claimed 
ulcerative colitis.  

During the December 2005 VA examination, the examiner noted 
the veteran's history of ulcerative colitis.  The previously 
diagnosed ulcerative colitis was confirmed.  

The examiner concluded there was no way to link the condition 
to the veteran's time in service and opined it was a less 
than 50 percent probability that the ulcerative colitis had 
its onset in service or within a year thereafter.  

As the only medical opinion with regards to the etiology of 
the claimed colitis found that the disorder did not have its 
onset in service or within a year thereafter, no competent 
evidence supports the veteran's claim.  

The only evidence of record supporting the veteran's claim is 
his various lay statements.  While competent to report 
continuity of symptoms capable of lay observation, the 
veteran has not been shown competent to render a diagnosis or 
a competent opinion as to medical causation.  Thus, his lay 
opinion does not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim of service connection for ulcerative colitis.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 38 U.S.C.A. 
§ 5107(b).  Accordingly, the appeal must be denied.  



ORDER

Service connection for diabetes mellitus, with peripheral 
neuropathy and erectile dysfunction is denied.  

Service connection for ulcerative colitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


